     Case 1:20-ap-01002-MB        Doc 10 Filed 01/16/20 Entered 01/16/20 16:45:13                Desc
                                   Main Document    Page 1 of 5


1                               PROOF OF SERVICE OF DOCUMENT
       I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
2      address is: 10866 Washington Blvd. #108, Culver City, CA 90232.
3      True and correct copies of the documents entitled:
           x SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
4              PROCEEDING;
5          x COMPLAINT;
           x FIRST AMENDED COMPLAINT;
6          x STATUS CONFERENCE PROCEDURES FOR THE HON. MARTIN R. BARASH;
               and
7
           x LOCAL BANKRUPTCY RULES FORM F 7016-1.STATUS.REPORT
8      will be served or were served (a) on the judge in chambers in the form and manner required by LBR
       5005-2(d); and (b) in the manner stated below:
9
       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
10     Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
       via NEF and hyperlink to the document. On January 16, 2020, I checked the CMC/ECF docket for
11     this bankruptcy case or adversary proceeding and determined that the following persons are on the
       Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
12
                                                        Service information continued on attached page
13
       2. SERVED BY UNITED STATES MAIL:
14     On January 16, 2020, I served the following persons and/or entities at the last known addresses in
       this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
15     envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
       judge here constitutes a declaration that mailing to the judge will be completed no later than 24
16     hours after the document is filed.

17                                                      Service information continued on attached page

18     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
       TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
19     F.R.Civ.P. 5 and/or controlling LBR, on January 16, 2020, I served the following persons and/or
       entities by personal delivery, overnight mail service, or (for those who consented in writing to such
20     service method), by facsimile transmission and/or email as follows. Listing the judge here
       constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
21     no later than 24 hours after the document is filed.

22     Via Personal Delivery
       Honorable Martin R. Barash
23     U.S. Bankruptcy Court - Central District of California
       21041 Burbank Boulevard, Suite 342/Courtroom 303
24     Woodland Hills, CA 91367

25

26     I declare under penalty of perjury under the laws of the United States that the foregoing is true and
       correct.
27     January 16, 2020           Michael Mosher                               /s/ Michael Mosher
              Date                 Printed Name                                       Signature
28
                                                          1
     Case 1:20-ap-01002-MB     Doc 10 Filed 01/16/20 Entered 01/16/20 16:45:13      Desc
                                Main Document    Page 2 of 5


1                         U.S. Bankruptcy Court – Central District of California
                                Gottlieb v. LSC Communications US, LLC
2                                   Lead Case No. 1:18-bk-10098-MB
3                                   Adv. Proc. No. 1:20-ap-01002-MB

4      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

5      Bradley E. Brook on behalf of Plaintiff David K. Gottlieb
       bbrook@bbrooklaw.com, paulo@bbrooklaw.com, brookecfmail@gmail.com
6
       David Keith Gottlieb (TR)
7      dkgtrustee@dkgallc.com, dgottlieb@iq7technology.com, rjohnson@dkgallc.com,
       akuras@dkgallc.com
8
       United States Trustee (SV)
9      ustpregion16.wh.ecf@usdoj.gov

10
       2. SERVED BY UNITED STATES MAIL:
11
       Defendant LSC Communications US, LLC
12     Dan Pevonka – Vice President, Finance
       LSC Communications, Inc.
13     4101 Winfield Road
       Warrenville, IL 60555
14
       Counsel for Defendant LSC Communications US, LLC
15     Aram Ordubegian
       Arent Fox LLP
16     555 W. 5th Street, Floor 48
       Los Angeles, CA 90013
17
       Robert M. Hirsh
18     Arent Fox LLP
       1301 Avenue of the Americas, Floor 42
19     New York, NY 10019

20     3. SERVED BY ELECTRONIC MAIL:

21     Counsel for Defendant LSC Communications US, LLC
       Aram Ordubegian
22     aram.ordubegian@arentfox.com

23     Robert M. Hirsh
       robert.hirsh@arentfox.com
24

25

26
27

28
                                                    2
         Case 1:20-ap-01002-MB
         Case 1:20-ap-01002-MB Doc
                               Doc 9-1
                                   10 Filed
                                       Filed 01/16/20
                                             01/10/20 Entered
                                                        Entered 01/16/20
                                                                 01/10/20 16:45:13
                                                                          16:04:08 Desc
                                                                                   Desc
                                Main Document Page
                                 AP-Summons       Page1 3ofof3 5


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Bradley E Brook
Law Offices of Bradley E Brook
11500 W Olympic Blvd, Ste.400
Los Angeles, CA 90064
310−839−2004




Plaintiff or Attorney for Plaintiff

                                   UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA − SAN FERNANDO VALLEY
In re:

                                                                              CASE NO.:    1:18−bk−10098−MB

Penthouse Global Media, Inc.                                                  CHAPTER:     7


                                                                              ADVERSARY NUMBER:         1:20−ap−01002−MB
                                                               Debtor(s).

DAVID K GOTTLIEB


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
LSC Communications US, LLC dba Creel Printing                                        PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
02/10/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                March 19, 2020
             Time:                01:30 PM
             Hearing Judge:       Martin R. Barash
             Location:            21041 Burbank Blvd, Crtrm 303, Woodland Hills, CA 91367



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case 1:20-ap-01002-MB
      Case 1:20-ap-01002-MB Doc
                            Doc 9-1
                                10 Filed
                                    Filed 01/16/20
                                          01/10/20 Entered
                                                     Entered 01/16/20
                                                              01/10/20 16:45:13
                                                                       16:04:08 Desc
                                                                                Desc
                             Main Document Page
                              AP-Summons       Page2 4ofof3 5


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: January 10, 2020




                                                                                        By:        "s/" Patty Garcia
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
        Case 1:20-ap-01002-MB
        Case 1:20-ap-01002-MB Doc
                              Doc 9-1
                                  10 Filed
                                      Filed 01/16/20
                                            01/10/20 Entered
                                                       Entered 01/16/20
                                                                01/10/20 16:45:13
                                                                         16:04:08 Desc
                                                                                  Desc
                               Main Document Page
                                AP-Summons       Page3 5ofof3 5



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
